                   Case 19-11626-KG              Doc 973       Filed 02/11/20         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    PES HOLDINGS, LLC, et al.,1                                            )    Case No. 19-11626 (KG)
                                                                           )
                                       Debtors.                            )    (Jointly Administered)
                                                                           )

               AMENDED DECLARATION OF PAUL H. DEUTCH
              ON BEHALF OF OMNI MANAGEMENT GROUP, INC.
          REGARDING SERVICE OF SOLICITATION PACKAGES AND
     TABULATION OF BALLOTS CAST ON THE SECOND AMENDED JOINT
  CHAPTER 11 PLAN OF PES HOLDINGS, LLC AND ITS DEBTOR AFFILIATES
_____________________________________________________________________________

I, Paul H. Deutch, under penalty of perjury, declare as follows:

         1.        I am the Executive Vice President of Omni Management Group, Inc. (“Omni”), a

chapter 11 administrative services firm, whose offices are located at 1120 Avenue of the Americas,

4th Floor, New York, NY 10036 and 5955 DeSoto Drive, Woodland Hills, CA, 91367. I am over

the age of 18 years and do not have a direct interest in this chapter 11 case.

         2.        I submit this declaration with respect to the Second Amended Joint Chapter 11 Plan

of PES Holdings, LLC and Its Debtor Affiliates [Docket No. 827] (as may be modified, amended,

or supplemented from time to time, the “Plan”).2 Except as otherwise indicated herein, all facts

set forth herein are based upon my personal knowledge, my review of relevant documents, and/or

my communications with other Omni personnel. I am authorized to submit this Declaration on


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
      Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
      Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
      service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
                Case 19-11626-KG          Doc 973      Filed 02/11/20    Page 2 of 7




behalf of Omni. If I were called upon to testify, I could and would testify competently as to the

facts set forth herein.

      3.        In accordance with the (a) Order (I) Authorizing and Approving the Appointment

of Omni Management Group, Inc. as Claims and Noticing Agent and (II) Granting Related Relief

[Docket No. 76] and (b) Order (I) Approving the Adequacy of the Disclosure Statement,

(II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms of Ballots and

Notices in Connection Therewith, (IV) Scheduling Certain Dates with Respect Thereto, and

(V) Granting Related Relief, dated December 11, 2020, [Docket No. 671] (the “Disclosure

Statement Order”), Omni was appointed and authorized to assist the Debtors with, inter alia,

soliciting, receiving, reviewing, determining the validity of, and tabulating Ballots cast on the Plan

by holders of Claims in the Voting Classes (as defined below).

                                   Service of Solicitation Packages

      4.        On behalf of the Debtors, Omni served the following materials:

                a.        Disclosure Statement for The First Amended Joint Chapter 11 Plan of
                          Reorganization of PES Holdings, LLC and its Debtor Affiliates, dated
                          December 11, 2019 with all exhibits thereto (the “Disclosure Statement”);

                b.        Class 3 Ballot for Voting on the Joint Chapter 11 Plan of Reorganization of
                          PES Holdings, LLC and its Debtor Affiliates (the “Class 3 Ballot”), a copy
                          of which is attached as Exhibit A hereto;

                c.        Class 4 Ballot for Voting on the Joint Chapter 11 Plan of Reorganization of
                          PES Holdings, LLC and its Debtor Affiliates (the “Class 4 Ballot”), a copy
                          of which is attached as Exhibit B hereto;

                d.        Class 5 Ballot for Voting on the Joint Chapter 11 Plan of Reorganization of
                          PES Holdings, LLC and its Debtor Affiliates (the “Class 5 Ballot”), a copy
                          of which is attached as Exhibit C hereto; and

                e.        Class 6 Ballot for Voting on the Joint Chapter 11 Plan of Reorganization of
                          PES Holdings, LLC and its Debtor Affiliates (the “Class 6 Ballot”), a copy
                          of which is attached as Exhibit D hereto.



                                                   2
               Case 19-11626-KG        Doc 973       Filed 02/11/20    Page 3 of 7




     5.        Unless otherwise noted below, on December 17, 2019, Omni caused true and

correct copies of the above documents to be served via first class mail.

     6.        Additionally, pursuant to the Disclosure Statement Order, Omni served the Plan

Supplement for The First Amended Joint Chapter 11 Plan of Reorganization of PES Holdings,

LLC and its Debtor Affiliates, dated January 22, 2020 with all exhibits thereto, (the “Plan

Supplement”) and certain additional solicitation materials, each dated January 22, 2020,

(the “Supplemental Solicitation Materials”), in accordance with paragraph 16 of the Disclosure

Statement Order. Unless otherwise noted below, on January 22, 2020, Omni caused true and

correct copies of the Plan Supplement and Supplemental Solicitation Materials to be served via

overnight mail.

     7.        A letter from the Creditors’ Committee recommending that Holders of General

Unsecured Claims wait to vote until they receive additional information with respect to the Plan

and the Creditors’ Committee’s voting recommendation, was inadvertently excluded from the

Solicitation Packages sent to Holders of Class 5 Claims. On January 22, 2020, a true and correct

copy of the Creditors’ Committee’s voting recommendation letter was included with the Plan

Supplement and served on all Holders of General Unsecured Claims.

     8.        On January 27, 2020, Omni served, on behalf of the Debtors, a letter to all Holders

of General Unsecured Claims that had voted prior to the filing of the Plan Supplement

(the “Supplemental Solicitation Letter”).     The Supplemental Solicitation Letter contained

additional information with respect to the Plan and service of the Creditors’ Committee’s voting

recommendation letter and directed such Holders to submit a new vote in favor of, or against, the

Debtors’ Plan. At the Creditors’ Committee’s request, the Supplemental Solicitation Letter also




                                                 3
               Case 19-11626-KG         Doc 973      Filed 02/11/20     Page 4 of 7




informed such Holders that any votes submitted prior to service of the Creditors’ Committee’s

voting recommendation letter would not be counted.

                                         Vote Declaration

        9.     Under the Plan, only Holders of claims (“Claims”) in the following classes

(the “Voting Classes”) were designated as being entitled to vote to accept or reject the Plan:

                  Class                                      Class Description
                    3                                   Term Loan Secured Claims
                    4                                 Intermediation Secured Claims
                    5                                   General Unsecured Claims
                    6                            Subordinated Remaining Volume Claim

    10.        The Debtors established December 6, 2019, as the record date (the “Voting Record

Date”) for determining which Holders of Claims in the Voting Classes were entitled to vote on the

Plan.

    11.        The procedures for the solicitation and tabulation of votes on the Plan

(the “Solicitation Procedures”) are outlined in the Disclosure Statement Order.          Omni was

instructed to solicit, review, determine the validity of, and tabulate Ballots submitted with respect

to the Plan by the Holders of Claims in the Voting Classes in accordance with the Solicitation

Procedures.

    12.        In accordance with the Disclosure Statement Order, Omni solicited the holders of

Claims in the Voting Classes as of the Voting Record Date. Omni’s Affidavit of Service of

Solicitation Materials was filed with the Court on January 3, 2020 [Docket No. 713], the

Supplemental Affidavit of Service of Solicitation Materials was filed with the Court on January 17,

2020 [Docket No. 763], and the Affidavit of Service of Notice of Plan Supplement Documents was

filed with the Court on February 3, 2020 [Docket No. 875]. Ballots returned via Omni’s online


                                                 4
                Case 19-11626-KG            Doc 973       Filed 02/11/20       Page 5 of 7




voting portal, by hand delivery, or overnight courier were received by Omni personnel at the

offices of Omni in Woodland Hills, CA. All Ballots received by Omni were, and continue to be,

processed in accordance with the Solicitation Procedures.

    13.         In order for a Ballot to be counted as valid, the Ballot must (a) be properly

completed in accordance with the procedures set forth in the Disclosure Statement Order,

(b) contain sufficient information to permit the identification of the Holder, be signed, and indicate

an acceptance or rejection of the Plan, and (c) be received by Omni by the relevant deadline. The

deadline with respect to the Voting Classes was 5:00 p.m. (Prevailing Eastern Time) on

February 3, 2020 (the “Voting Deadline”). All validly completed and executed Ballots cast by

holders in the Voting Classes that were received by Omni on or before the Voting Deadline were

tabulated as outlined in the Disclosure Statement Order.3 The below chart summarizes the results

of that tabulation.

                Class 3 – Term Loan Secured Claims                                          Result
       Ballots   135 votes accepting the Plan
      Received   0 votes rejecting the Plan
     Acceptance 100.00% in number of votes accepting the Plan                              Accept
                 100.00% in dollar amount accepting the Plan
                 ($577,113,019.43)
      Rejection  0.00% in number of votes rejecting the Plan
                 0.00% in dollar amount rejecting Plan
                 ($0.00)
                Class 4 – Intermediation Secured Claims                                     Result
       Ballots   1 vote accepting the Plan
      Received   0 votes rejecting the Plan
     Acceptance 100.00% in number of votes accepting the Plan                               Accept
                 100.00% in dollar amount accepting the Plan
                 ($1.00)
      Rejection  0.00% in number of votes rejecting the Plan
                 0.00% in dollar amount rejecting Plan
                 ($0.00)


3   Twenty-nine Class 5 votes were not counted as a result of being submitted prior to receiving the Creditors’
    Committee Letter. Of the parties who submitted those ballots, ten re-submitted ballots.

                                                      5
              Case 19-11626-KG         Doc 973      Filed 02/11/20   Page 6 of 7




                Class 5 – General Unsecured Claims                            Result
       Ballots   25 votes accepting the Plan
      Received   55 votes rejecting the Plan
     Acceptance 31.25% in number of votes accepting the Plan                  Reject
                 2.17% in dollar amount accepting the Plan
                 ($2,109,591.14)
      Rejection  68.75% in number of votes rejecting the Plan
                 97.83% in dollar amount rejecting Plan
                 ($95,265,224.69)
                Class 6 – Subordinated Remaining Volume Claims                Result
       Ballots   1 vote accepting the Plan
      Received   0 votes rejecting the Plan
     Acceptance 100.00% in number of votes accepting the Plan                 Accept
                 100.00% in dollar amount accepting the Plan
                 ($9,956,573.00)
      Rejection  0.00% in number of votes rejecting the Plan
                 0.00% in dollar amount rejecting Plan
                 ($0.00)

    14.       The full and final tabulation of the votes cast through timely and properly

completed Ballots in the Voting Classes received by Omni by the Voting Deadline

(the “Tabulation Report”) is attached as Exhibit E hereto.



                          [Remainder of page intentionally left blank]




                                                6
              Case 19-11626-KG         Doc 973     Filed 02/11/20     Page 7 of 7




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge, and belief.

 Dated: February 11, 2020
 New York, NY                              /s/ Paul H. Deutch
                                           Paul H. Deutch
                                           Executive Vice President
                                           Omni Management Group
